EXHIBIT 2.1 REORGANZATION AND MERGER AGREEMENT THIS REORGANIZATION AND MERGERAGREEMENT, dated as of the 21stday of May 2008 (this “Agreement”) is entered into by and among, CHINA TEL GROUP,INC., a Nevada corporation (“CTG”), CHINACOMM ACQUISITION, INC, a California corporation (“CAI”), TRUSSNET USA, INC., a Nevada corporation (“TUI”), and all the shareholders of TUI (collectively, the “TUI Shareholders”).CTG, CAI, TUI and the TUI Shareholders are referred to singularly as a “Party” and collectively as the “Parties.” WITNESSETH: WHEREAS, the TUI Shareholders own all of the issued and outstanding shares of TUI (the “TUI Shares”); WHEREAS, TUI is a party to a certain Framework Agreement by and between TUI and CECT-Chinacomm Communications Co, Ltd. (“Chinacomm”) dated April 7, 2008 (the “Framework Agreement”), which contemplates, among other things, a series of transactions between the parties thereof including, without limitation, jointly establishing a wholly-owned foreign invested enterprise in China, with forty-nine percent (49%) of its equity interests indirectly owned by TUI and fifty-one percent (51%) of its equity interests indirectly owned by Chinacomm (such transactions, the “WOFIE Transactions”).The Framework Agreement is attached hereto as Exhibit B; WHEREAS, CTG is in the business of exploration for gold and related minerals in British Columbia, Canada and wishes to expand its business; WHEREAS, CAI is a wholly-owned subsidiary of CTG; WHEREAS, the respective Boards of Directors of CTG, CAI, TUI and the TUI Shareholders have deemed it advisable and in the best interests of CTG, CAI, TUI and the TUI Shareholders that TUI be acquired by CTG, pursuant to the terms and conditions set forth in this Agreement; WHEERAS, CTG, CAI, TUI and the TUI Shareholders propose to enter into this Agreement which provides, among other things, the TUI Shareholders will deliver the TUI Shares to CTG in exchange for the issuance by CTG of an aggregate number of shares of CTG’s common stock set forth in Section 2.01 of this Agreement, on the terms and conditions set forth herein (the “Share Exchange”), and that CAI be merged into TUI with TUI being the surviving corporation and becoming a wholly-owned subsidiary of CTG, and such additional items as more fully described in this Agreement; and WHEREAS, the parties desire the transaction to qualify as a tax-free reorganization under the Internal Revenue Code of 1986, as amended. NOW, THEREFORE, in consideration, of the promises and of the mutual representations, warranties and agreements set forth herein, the Parties hereto agree as follows: 1 ARTICLE I DEFINITIONS Section 1.01.Definitions. The following terms shall have the following respective meanings: “Affiliate” with respect to any Party, a Person that directly or indirectly controls, is controlled by, or is under common control of such Party.For the purpose of this definition, “control” means (i) ownership of more than fifty percent (50%) of the voting shares of a Person or (ii) the right or ability to direct the management or policies of a Person through ownership of voting shares or other securities, pursuant to a written agreement or otherwise; “Business Day” a day (other than a Saturday) on which banks in Nevada are open for business throughout their normal business hours; “Closing” the closing of the transactions contemplated by this Agreement; “Completion” completion of acquisition of the TUI Shares in accordance with the terms and conditions of this Agreement; “Encumbrance” any mortgage, charge, pledge, lien, (otherwise than arising by statute or operation of law), equities, hypothecation or other encumbrance, priority or security interest, preemptive right deferred purchase, title retention, leasing, sale-and-repurchase or sale-and-leaseback arrangement whatsoever over or in any property, assets or rights of whatsoever nature and includes any agreement for any of the same and reference to “Encumbrances” shall be construed accordingly; “Exchange Act” the US Securities Exchange Act of 1934; “Person” any individual, firm, company, government, state or agency of a state or any joint venture, association or partnership (whether or not having separate legal personality); “Securities Act” the US Securities Act of 1933; “SEC” the US Securities and Exchange Commission; “US” United States of America; “United States Dollars” or “US$” United States dollars; 2 Section 1.02.Rules of Construction. (a)Unless the context otherwise requires, as used in this Agreement:(i) “including” means “including, without limitation”; (ii) words in the singular include the plural; (iii) words in the plural include the singular; (iv) words applicable to one gender shall be construed to apply to each gender; (v) the terms “hereof,” “herein,” “hereby,” “hereto” and derivative or similar words refer to this entire Agreement, including the Schedules hereto; (vi) the terms “Article,” “Section” and “Schedule” shall refer to the specified Article, Section or Schedule of or to this Agreement and references to paragraphs shall refer to the relevant paragraph of a specified Schedule and (vii) the term “day” shall refer to calendar days. (b)Titles and headings to Articles and Sections are inserted for convenience of reference only, and are not intended to be a part of or to affect the meaning or interpretation of this Agreement. ARTICLE II THE SHARE EXCHANGE AND MERGER Section 2.01.Share Exchange and Merger. (a)Subject to and upon the terms and conditions of this Agreement, on the Closng Date (as defined hereafter), CTG, through its wholly-owned subsidiary CAI, shall acquire all of the TUI Shares from the TUI Shareholders with all of the TUI Shares exchanged being free from all Encumbrances together with all rights now or hereafter attaching thereto. (b)In exchange for the delivery of the TUI Shares on the Closing Date, CTG shall deliver to the TUI Shareholders: (i)66,909,088 restricted shares of CTG’s Series Acommon stock (the “CTG Series A Common Stock”), which CTG Series A Common Stock shall, at the Closing Date or immediately thereafter (after giving effect to the cancellation of 57,600,000 shares of restricted common stock contemplated by Section 8.06, shall represent 82.48% of CTG’s total issued and outstanding shares of Series A
